Opinion by
Porter, J.,
The real estate sought by this proceeding to be relieved from taxation is a dwelling house and the property of private citizens who have no right whatever to exemption. The Kit-tanning Academy, a corporation, leased it for school purposes for a term of years at an annual money rental, agreeing to pay the taxes and keep the premises in repair. The academy has therefore no ownership of the real estate. The exemption of it from taxation would be in relief of the owner. That the academy agreed to pay the taxes as lessees and thus indemnify the lessors does not change the fact that the property is itself primarily liable to the charge. The act of May 14, 1874, by all its terms, contemplates either ownership of buildings and adjacent real estate by the charities to be exempted, or a definite and stable dedication to charitable or public use. It enacts that “all churches, meeting houses or other regular places of stated worship with the grounds thereto annexed necessary for the occupancy and enjoyment of the same ; all burial grounds, *30.... all hospitals, universities, colleges, seminaries, academies .... with the grounds thereto annexed and necessary for the occupancy and enjoyment of the same .... all school houses belonging to any county, borough or school district with the grounds thereto annexed .... all court houses and jails with the grounds thereto annexed,” etc., shall be exempt.
This case requires no review of the reported opinions on the subject of charitable exemption. The character of the foundation and the method of present maintenance of the particular educational corporation before us, seem to be similar in many respects to those in the case of Phila. v. Overseers, 170 Pa. 257, and to bring this case within the ruling there made.
The important facts however upon which our judgment in this case is based are, that the real estate upon which the assessment is made is not owned by the academy; that the tax is nob assessed against the academy but against the owner of the property; and that the real estate is not permanently devoted to public or charitable use. On these facts, we are of opinion that the case comes neither within the letter nor the spirit of the constitutional and legislative provisions respecting exemption of charitable institutions from taxation.
The assignments are dismissed and the decree is affirmed.